DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0344773 A1 to Lauria et al. (“Lauria”) in view of United States Patent Application Publication No. 2008/0174432 A1 Ulrich (“Ulrich”) and United States Patent Application Publication No. 2011/0072132 A1 to Shafer et al. (“Shafer”).
As per claims 1 and 6, the claimed subject matter that is met by Lauria includes:
An enterprise inventory management system, comprising (Lauria: Fig. 2): 
a inventory database subsystem for cataloging a plurality of inventory items, each of said items identified by at least a unique identification code and a physical location (Lauria: ¶¶ 0001-0006 and Fig. 2, 14); 
a radio frequency identification (RFID) interrogator subsystem, said RFID interrogator subsystem operative to read RFID tags associated with each of said plurality of inventory items, 
a motion detection subsystem operable to detect movement within a region between a first physical zone and a second physical zone (Lauria: ¶¶ 0022-0023 and Fig. 2, 32), wherein: 
when said motion detection system detects movement within said region, enabling said RFID interrogator system to (Lauria: ¶¶ 0015-0025): 
identify any inventory items moving from said first physical zone to said second physical zone (Lauria: ¶¶ 0001-0006 and 0015-0025); and, 
report, to said global inventory database subsystem, the identity of each identified inventory item, whereby said inventory database system can update said physical location of each item from said first physical zone to said second physical zone (Lauria: ¶¶ 0015-0025).
Although Lauria teaches that the purpose in the invention is to track when inventory is moved from one zone to another (Lauria: ¶¶ 0001-0006), Lauria fails to specifically teach 1.) global inventory database and 2.) identify any inventory items moving from said first physical zone to said second physical zone. The Examiner provides Ulrich to teach and disclose claimed feature 2.
The claimed subject matter that is met by Ulrich includes:
a inventory database subsystem for cataloging a plurality of inventory items, each of said items identified by at least a unique identification code and a physical location (Ulrich: ¶¶ 0028, 0031, 0034 and 0036)

identify any inventory items moving from said first physical zone to said second physical zone (Ulrich: ¶ 0033 and Fig. 1)
report, to said global inventory database subsystem, the identity of each identified inventory item, whereby said inventory database system can update said physical location of each item from said first physical zone to said second physical zone (Ulrich: ¶ 0037 and Fig. 1)
Lauria teaches an RFID inventory tracking system and method. Ulrich teaches a comparable RFID inventory tracking system and method that was improved in the same way as the claimed invention. Ulrich offers the embodiment of identify any inventory items moving from said first physical zone to said second physical zone. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of identifying inventory items moving from said first physical zone to said second physical zone as disclosed by Ulrich to the RFID inventory tracking system and method as taught by Lauria for the predicted result of improved RFID inventory tracking systems and methods. No additional findings are seen to be necessary. 
Lauria and Ulrich fail to specifically teach 1.) global inventory database. The Examiner provides Shafer to teach and disclose this claimed feature.
The claimed subject matter that is met by Shafer includes:
global inventory database (Shafer: ¶¶ 0231, 0262 and 0297)
 to the RFID inventory tracking systems and methods as taught by Lauria and Ulrich for the predicted result of improved RFID inventory tracking systems and methods. No additional findings are seen to be necessary. 
As per claims 3 and 8, the claimed subject matter that is met by Lauria, Ulrich and Shafer includes:
wherein said motion detection system comprises at least first and second sensors positioned such that movement from said first physical zone to said second physical zone is indicated if said first sensor is triggered before said second sensor, and from said second physical zone to said first physical zone if said second sensor is triggered before said first sensor (Ulrich: ¶ 0033).
Ulrich teaches that the order the RFID sensors are triggered determines which zone the inventory was moved. Given the teachings of Ulrich and Lauria, one of ordinary skill in the art would have found it obvious to try determining which zone the inventory was moved based on the order the motion sensors of Lauria were triggered. Further motivation for combining the teachings of Lauria, Ulrich and Shafer are discussed in the rejection of claims 1 and 6, and are incorporated herein.
4 and 9, the claimed subject matter that is met by Lauria, Ulrich and Shafer includes:
wherein said RFID interrogator system comprises at least first and second RFID interrogators positioned such that their associated read zones are non-overlapping, and wherein movement of an item from said first physical zone to said second physical zone is indicated if said first RFID interrogator reads an RFID tag of said item before said second sensor, and from said second physical zone to said first physical zone if said second RFID interrogator reads said RFID tag of said item before said first RFID interrogator (Ulrich: ¶ 0033).
The motivation for combining the teachings of Lauria, Ulrich and Shafer are discussed in the rejection of claims 1 and 6, and are incorporated herein.
As per claims 5 and 10, the claimed subject matter that is met by Lauria, Ulrich and Shafer includes:
wherein said first physical zone is associated with a back stock region of a store and said second physical zone is associated with a sales floor of said store (Ulrich: ¶ 0033).
The motivation for combining the teachings of Lauria, Ulrich and Shafer are discussed in the rejection of claims 1 and 6, and are incorporated herein.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lauria in view of Ulrich and Shafer as applied to claims 1 and 6, and further in view of United States Patent No. 10,325,464 B1 to Trivelpiece et al. (“Trivelpiece”).
As per claims 2 and 7, Lauria, Ulrich and Shafer fail to specifically teach wherein said motion detection system comprises an infrared sensor, a microwave sensor, an ultrasonic 
The claimed subject matter that is met by Trivelpiece includes:
wherein said motion detection system comprises an infrared sensor, a microwave sensor, an ultrasonic sensor, or a video camera sensor (Trivelpiece: column 10, lines 31-38).
Lauria, Ulrich and Shafer teach inventory systems. Trivelpiece teaches a comparable inventory system that was improved in the same way as the claimed invention. Trivelpiece offers the embodiment of wherein said motion detection system comprises an infrared sensor, a microwave sensor, an ultrasonic sensor, or a video camera sensor. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the type of motion sensor as disclosed by Trivelpiece to the motion sensor as taught by Lauria for the predicted result of improved inventory systems. No additional findings are seen to be necessary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/A. Hunter Wilder/Primary Examiner, Art Unit 3627